Title: From Alexander Hamilton to George Washington, [20 July 1793]
From: Hamilton, Alexander
To: Washington, George



[Philadelphia, July 20, 1793]

The Secretary of the Treasury has the honor respectfully to enclose to the President of the United States a Commission which has been returned by John Finley second mate of the Cutter Vigilant, he having resigned that office.
John Tanner of New York is recommended by Capt: Dennis to the office of first Mate in the said Cutter. His recommendations from several merchants & others, which appear to be stronger than usual, are here with submitted to the consideration of the President.

Alexander Hamilton
Treasy. Dept. July 20. 1793.

